DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 6-14 in the reply filed on 08/02/2022 is acknowledged.

Claim Objections
Claims 6, 10, and 12 are objected to because of the following informalities:
  Claim 1 should recite “being heated and carbonized therein, the insulated structure includes an insulated hollow outer shell member” for proper grammar.
Claim 10 should recited “said superheated nitrogen line has a coiled section”.
Claim 12 should recite “said nitrogen gas line has a coiled section”. For proper grammar.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-7, 9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (WO 2016209092A2) in view of Harkess (US 2010/0301147).
	Regarding claim 6, Spencer (WO 2016209092A2) discloses An apparatus for treating waste material, the apparatus comprising: an insulated structure having a plurality of heating assemblies being held thereof, each of said heating assemblies being arranged in a manner wherein it is capable of providing flame heat in said insulated structure, said insulated structure being made such that it is capable of accommodating and disposing waste materials being heated and carbonized therein, insulated structure includes an insulated hollow outer shell member and hollow inner shell member that defines a heating chamber disposed therebetween, a waste heating chamber being defined by said inner shell member, and conveying means provided within the inner shell member being held thereof in a manner wherein it is capable of providing movement and disposal of the heated and/or carbonized waste materials disposed in the inner shell member, each of said heating assemblies consisting of a pre-heating chamber in communication with said heating chamber, a superheated gas producing means in communication with said pre-heating chamber, and a burner fixedly held on said superheated gas producing means and being arranged such that it is capable of providing flame heat in said superheated gas producing means, pre-heating chamber and heating chamber, said superheated gas producing means being capable of transforming gas contained therein into superheated gas through utilization of heat generated by said burner and facilitates introduction of superheated gas gas into the burner flame in the pre- heating chamber, and hydrocarbon gas line in communication with said waste heating chamber being arranged such that it is capable of allowing the introduction into the burner flame the hydrocarbon gas produced during heating of the waste material within the waste heating chamber (Claim 6). Spencer appears to be silent with regards to the superheated gas being superheated nitrogen.
	Harkess (US 2010/0301147), teaches a method and apparatus for processing waste material including waste material similar to that of Spencer, wherein nitrogen gas is introduced to the reactor to facilitate an inert environment within the reactor (Paragraphs [0028], [0051]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Spencer such that nitrogen is used instead of steam as the gas injected into the waste heating chamber. One would have been motivated to do so in order to prevent dangerous reactions within the waste heating chamber and to successfully flush gasses produced outwards and into the burner to arrive at a safer device. The combination of familiar prior art elements according to known means to arrive at a result that is nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.
	Regarding claim 7 and 11, Spencer further teaches a coiled pipe section disposed in alignment with a flame path of the burner 21 such that the gas is superheated (Page 6 lines 5-11), the coiled section thus acting as a heat exchanger.
	Regarding claim 9, Spencer further teaches the conveyor is a screw conveyor (Claim 9).
	Regarding claims 12-14, Spencer further teaches said insulated structure being in communication with an identical insulated structure such that further carbonization and/or disinfection of waste could be facilitated (claim 12), an air cooling chamber is in communication with one of said insulated structure being made such that it is capable of cooling and disposing of the carbonized and/or disinfected waste from said insulated structure, (claim 13), and a gas filtering means is in communication with said insulated structure being made such that it is capable of filtering the gases produced in the said waste chamber during the heating of said waste materials, such as hydrocarbon gas and hydrogen, thereby converting such gases into carbon dioxide and water (claim 14).

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (WO 2016209092A2) in view of Harkess (US 2010/0301147) as applied to claims 6-7, 9, and 11-14 above, and further in view of Veltmann (US 5,619,936).
Regarding claim 8, Spencer further teaches the superheated gas pipeline is made of chromium and nickel alloy (Claim 8), which necessarily will perform the claimed function of being corrosion resistant, but appears to be silent with regards to an insulated outside with a heat resistant material.
	Veltmann (US 5,619,936) teaches a thermal processing plant comprising pipe with heat resistance (Column 16 lines 34-38). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Spencer such that the pipe containing superheated nitrogen is made of heat resistant or insulating material to arrive at the claimed invention. One would have been motivated to do so in order to avoid damage to the pipe or unnecessary heating of the nitrogen to arrive at an improved device. The combination of familiar prior art elements according to known means to arrive at a result that is nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.
	Regarding claim 10, Spencer further teaches a coiled pipe section disposed in alignment with a flame path of the burner 21 such that the gas is superheated (Page 6 lines 5-11), the coiled section thus acting as a heat exchanger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1799